Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because
As per figure 2, Applicant provides a flow chart with boxes containing only reference numerals.  Applicant is required to modify the drawing so as to provide a reader with insight as to what is being illustrated. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, and 11-12 are objected to because of the following informalities:  
As per claim 1, Applicant recites “at least a first off-road vehicle” which appears as though it is recalling the “at least one off-road vehicle” earlier in the preamble.  Applicant is advised to clarify that a first off-road vehicle is of the least one off-road vehicles.
As per claim 1, Applicant recites “A collision avoidance system for at least one off-road vehicle” and “wherein the at least a first off-road vehicle [] comprises the collision avoidance system that comprises” which is redundantly phrased such that it detracts from the meaning of the claim.
As per claim 9, Applicant incorporates claim 1 by reference and thus recites “wherein the display of the first color pattern or sequence indicates the type of the at least one vehicle or object detected in the environment by the receiving unit of the off-road vehicle” two times.  The additional recitation is redundant and confusing with regard to what the applicant is seeking to claim.
As per claim 11, Applicant recites “at least a first off-road vehicle” which appears as though it is recalling the “at least one off-road vehicle” earlier in the preamble.  Applicant is advised to clarify that a first off-road vehicle is of the least one off-road vehicles.
As per claim 11, Applicant recites “one or more colors patterns or sequences” which includes a pluralization of color which does not follow with the singular color utilized elsewhere.  It almost seems as though the Applicant is seeking to claim ‘colors, 
As per claim 12, Applicant recites “(iv) an indication that the signal being received from the vehicle or object of the first type is a snow groomer or surfacing vehicle or emergency vehicle” which is not clear with regard to what the indication has to do with a snow groomer or other listed vehicle.  As presented, the signal could just as likely be a type of  a snow groomer or surfacing vehicle or emergency vehicle as the “vehicle or object of the first type”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“transmitting unit” in claims 1, 3, 5, 6, 9-12 and 14
“receiving unit” in claims 1, 3, 5, 6, 9-12 and 14
“processor” in claims 1, 11, and 12
“display” in claims 1, 3-6, 9-12 and 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 3, Applicant recites “and the display displays a second color pattern or sequence that indicates the type of the at least second vehicle or object”.  However, from the context of the claim it is not clear if the display is simultaneously or alternatively displaying the first and second color pattern or sequence.  Without clearer claim language, there is uncertainty as to the action being claimed.
As per claim 3, Applicant recites “the vehicle or object not of the second type”.  It’s not clear if the Applicant is seeking to recall “the vehicle of the first type” or something else.  However, the fact that the vehicle of the first type may belong to one designated group but that some other vehicle or object not of the second type would belong to a group distinct from the first is obfuscating because being of the first group does not explicitly remove a vehicle from not being part of a second type.   This language renders the bounds of the claim indefinite.
A similar issue occurs with regard to “the type of the vehicle or object not of the second type” later in the claim.  This language also renders the bounds of the claim indefinite.
Claim 4 is rejected for including “the vehicle or object not of the second type” for the reasons enumerated supra in the rejection of claim 3.

Claim 3 recites the limitation "the vehicle or object not of the second type".  There is insufficient antecedent basis for this limitation in the claim.
As per claims 9 and 10, Applicant recites “an environment” while incorporating claims 1 and 6 respectively by reference.  Claim 6 depends from claim 1, thereby incorporating each of its limitations.  As such, claims 9-10 each recite two separate environments and later recall “the environment”.  Due to the nature of the claim drafting, it is unclear what the Applicant is seeking to claim.  As such, the bounds of the claim sought to be protected are indefinite.
As per claim 10, Applicant recites “the display of the color pattern or sequence”.  Claim 6 depends from claim 1, thereby incorporating each of its limitations.  Accordingly, claim 10 is not clear with regard to which color pattern or sequence is intended to be recalled.  As such, the bounds of the claim sought to be protected are indefinite.
As per claim 12, Applicant recites “the at least first off-road vehicle is of a second type” after claiming “a vehicle of a second type”.  It is unclear if Applicant seeks to introduce a second second type or if it intends to recall the first.  The utilization of the article “a” on the second appearance of “second type” renders the scope of the claim indefinite.
As per claim 12, in the second appearance of romanette (i), the indications appear to be somewhat constant in that such indication would be present if a signal is received or not received from the second or first vehicle.  Essentially, it appears that there would be an indication no matter what.  Without something delineating that the indication actually indicates the nature of the data to be displayed, it seems that an indicator light could just remain on constantly without conveying any useful information to a user.  Accordingly, the bounds of this claim are rendered indefinite.

Claims 2-8 and 13-16 are rejected due to their explicit inclusion and inclusion by reference of the rejected subject matter of the claims from which they depend as rejected under 35 U.S.C. §112(a) supra.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant recites “the vehicle or object of the first type is not an off-road vehicle of the second type”.  However, claim 3 depends from claim 1 wherein the “at least one vehicle or object of a first type” is clearly delineated from the off-road vehicle of the second type.  As claimed, it does not appear that claim 3 is further limiting the scope of claim 1, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Duplicate Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Applicant directs both claims 9 and 10 to “[a]n environment”.  Although the limitations recited after the preamble may include aspects of statutory subject matter, the instant claims recite an unbounded operating environment wherein the additional recited elements may function.  See Spec1. 4.  As such, the claim is directed to something other than a useful process, machine, manufacture, or composition of matter.  

Claims are rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an apparatus, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“processing signals received by the receiving unit”
This limitation is akin to a Mental Process as the evaluating a signal to determine what information is being contained in such signal for the purpose of determine an output to display is essentially the same as a human mind performing an observation or evaluation of data. 
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim in which a system receives data, processes such data, and the display can present an indication of the type of vehicle or objects in the environment.  In the Specification, Applicant indicates that prior art can provide collision alerts which it alleges improvements would be desirable such as distinguishing between the types of vehicles and objects detected and providing such information to the user.  See, Spec. 1.  However, claim 1 merely includes a single color pattern which indicates “the type of the at least one vehicle or object” which does not appear to encapsulate the aspect of the prior art alleged as See, e.g., MPEP §§ 2106.04 (d)(1) and 2106.05(a)(II).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“a receiving unit for receiving”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted
 “a processor for processing”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.
“a display for displaying”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.
“wherein the display of the first color pattern or sequence indicates the type of the at least one vehicle or object detected in the environment by the receiving unit of the off-road vehicle”
The selection of a particular data source or type of data to be manipulated constitutes insignificant extra-solution activity. See, MPEP § 2106.05(g) citing Electric 
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 2-8 and 15 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.   Accordingly claims 2-8 and 15 are rejected under 35 U.S.C. §101 as being patent ineligible.
As per claim 11, the analysis provided for claim 1 supra is applied mutatis mutandis.  Additional analysis as follows: 
The claim is directed to a method, a category of invention generally eligible as patentable subject matter.
The claim recites the limitations do not contribute significantly more to the abstract idea to which the claim is directed:  
“displaying on the display the first color pattern or sequence to indicate the detection of the signal from the at least first vehicle or object of the first type and/or the second color pattern or sequence to indicate the detection of the signal from the at least second vehicle of the second type”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, further citations herein omitted.
The selection of a particular data source or type of data to be manipulated constitutes insignificant extra-solution activity. See, MPEP § 2106.05(g) citing Electric Power Group, LLC v. Alstom S.A, 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
“wherein a rider associated with the at least first off-road vehicle can distinguish between the detection of a vehicle or object of the first type and the detection of a vehicle of the second type based on the one or more colors patterns or sequences being displayed on the display.
The limitations is related to something a human operator can perceive based upon the insignificant extra-solution display of data.  This does not impose meaningful limits on the claim and is merely nominally or tangentially related to the invention.  See, MPEP § 2106.05(g) e.g., Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
Conclusion:  Claim 11 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claim 12, the analysis provided for claim 1 supra is applied mutatis mutandis.  Additional analysis as follows: 
Romanettes i-viii introduce varying data which may be displayed.  These do not add significantly more to the abstract idea.
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.
The selection of a particular data source or type of data to be manipulated constitutes insignificant extra-solution activity. See, MPEP § 2106.05(g) citing Electric Power Group, LLC v. Alstom S.A, 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Conclusion:  Claim 12 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 13-14 and 16 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.   Accordingly claims 13-14 and 16 are rejected under 35 U.S.C. §101 as being patent ineligible.


Intended Use
It is herein noted that claims 3-7, and 11 are recited in such a manner that when properly construed, certain terms do not limit the scope of the claim(s) when given the broadest reasonable interpretation.  Notably, language that suggests or makes a feature or step optional but See MPEP § 2111.01.  
The claim language raising a question as to its limiting effect is:
“a rider [] can identify” – claims 3, 5-7, and 11
“display can [] display” – claim 4
The preambles of claim 1 and 12 include statements to the effect:  “in an environment, wherein the environment comprises at least one vehicle or object of a first type comprising a transmitting unit that transmits a signal that indicates the type of the at least one vehicle or object to which the transmitting unit is associated”.  This language as incorporated into claims 9 and 102 by reference is treated similarly to the manner in which it is for claim 1.
“the rider [] can distinguish” – claim 7

See MPEP §§ 2103(I)(C) (citing e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)), 2114 (II) (“apparatus claims cover what a device is, not what a device does.” (citing e.g., Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1467, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990))) and generally 2111.04.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 1, the closest available prior art does not teach or disclose “a collision avoidance system for at least one off-road vehicle operating in an environment” “a receiving unit for receiving the signal transmitted by the transmitting unit associated with the at least one vehicle or object”, and “a display for displaying a first color pattern or sequence that indicates the type of the at least one vehicle or object; wherein the display of the first color pattern or sequence indicates the type of the at least one vehicle or object detected in the environment by the receiving unit of the off-road vehicle”.
As per claims 9 and 10, each incorporates by reference the allowable subject matter of claim 1 indicated supra.  
As per claim 11, the closest available prior art does not teach or disclose “detecting, by the receiving unit associated with the off-road vehicle, the signals being transmitted by the respective transmitting units associated with the at least first vehicle or object of the first type and the at least second vehicle of the second type; and displaying on the display the first color pattern or sequence to indicate the detection of the signal from the at least first vehicle or object of the first type and/or the second color pattern or sequence to indicate the detection of the signal fromt eh at least second vehicle of the second type; wherein a rider associated with the at least first off-road vehicle can distinguish between the detection of a vehicle or object of the first type and the detection of a vehicle of the second type based on the one or more color patterns or sequences being displayed on the display.”
As per claim 12, the closest available prior art does not teach or disclose “a collision avoidance system for at least one off-road vehicle operating in an environment” “a receiving unit for receiving the signal transmitted by the transmitting unit associated with the at least one vehicle or object”, and “a display for displaying, simultaneously and/or individually, different color patterns or sequences that indicates one or more of the following:  25(i) an indication that the receiving unit is not receiving a signal from the at least first vehicle or object or the second vehicle; an indication that the receiving unit is receiving a signal from the first vehicle or object and/or the second vehicle; (ii) an indication that the receiving unit is receiving a signal from a vehicle or object of the first type;  (N558155011527946-05A SUBSTITUTE SPECIFICATION - MARKED UP COPY (iii) an indication that the receiving unit is receiving a signal from a vehicle of the second type; (iv) an indication that the receiving unit is receiving a signal from more than one vehicle or object of the first type;  5(v) an indication that the receiving unit is receiving a signal from more than one vehicle of the second type; (vi) an indication that the signal being received from the vehicle or object of the first type is a snow groomer or surfacing vehicle or emergency vehicle; (vii) an indication that the off road vehicle is in a convoy with no other vehicles of the 10second type; and/or (viii) an indication that the off-road vehicle is approaching an object of the first type and the type of the object of the first type.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Examiner emphasizes that the claims are analyzed as a whole and this statement of reasons for allowance should not be construed as indicating that particular limitations by themselves would be allowable.  Additionally, it must be noted that amendments to any of the pending claims including those intended to remedy the rejections supra may alter the scope of the claims which have had subject matter indicated as allowable.  As such, future amendments may alter the scope and nature if the subject matter and thus the interpretation of it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Originally filed Specification of January 25, 2019 is herein cited as “Spec.” or “Specification”.
        2 Claim 10 incorporates claim 6, which depends from claim 1 and thus incorporates its limitations by reference.